Order and judgment (one paper), Supreme Court, New York County (Paul G. Feinman, J.), entered on or about October 14, 2008, denying the petition to vacate a fair hearing determination that directed respondent Human Resources Administration to recompute the amount of its deduction of interim benefits from petitioner’s initial Supplemental Security Income payment, and dismissing the proceeding, unanimously affirmed, without costs.
Petitioner prevailed on the underlying dispute and thus lacks standing to appeal. Furthermore, the petition was rendered moot by petitioner’s receipt of a full refund of the contested benefits, and, regardless of whether petitioner raises “significant or important questions not previously passed on,” we are not persuaded that his claim is one that typically evades review so as to satisfy the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]; Nussenzweig v diCorcia, 38 AD3d 339, 340 [2007], affd 9 NY3d 184 [2007]; Matter of Gates v Hernandez, 26 AD3d 288 [2006]; Orange County Publs., Div. of Ottaway Newspapers, Inc. v Met*439ropolitan Transp. Auth., 22 AD3d 290 [2005]). Concur — Andrias, J.P., Nardelli, Catterson, DeGrasse and Manzanet-Daniels, JJ. [Prior Case History: 2008 NY Slip Op 32803(U).]